DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on5/14/2021. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Continuation of application 15/728360 filed on 10/9/2017. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/21, 2/21/22, and 5/9/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 17-20 are directed toward a process, claims 9-16 are directed toward a product, and claims 1-8 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a system comprising: one or more processors; and one or more memories, storing instructions which, when processed by the one or more processors, cause: storing, to at least one of the one or more memories, meeting information including a start time of a meeting and at least one participant of the meeting, identifying, based upon sensor data from one or more sensors that includes one or more of image data or voice data for a plurality of persons, a particular person from the plurality of persons that corresponds to the sensor data, wherein the identifying includes one or more of matching a facial image for the particular person to a facial image represented in the sensor data, or matching voice data for the particular person to voice data represented in the sensor data, determining, based upon the meeting information, whether the particular person is a scheduled participant of the meeting at a physical location near the one or more sensors, and in response to determining, based upon the meeting information, that the particular person is a scheduled participant of the meeting, record a participation start time of the particular person in association with the meeting (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing meeting data and generic sensor data to determine who a user is and if a user is schedule for a meeting, which is managing relationships and interactions by recording who attends a meeting. The Applicant’s claimed limitations are merely analyzing who a person is and whether or not they are scheduled for a meeting which is generic record keeping, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing who a person is and whether or not they are scheduled for a meeting which is generic record keeping.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “system comprising: one or more processors; and one or more memories, storing instructions which, when processed by the one or more processors, cause: storing, to at least one of the one or more memories, meeting information including a start time of a meeting and at least one participant of the meeting, from one or more sensors, record a participation start time of the particular person in association with the meeting” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “system comprising: one or more processors; and one or more memories, storing instructions which, when processed by the one or more processors, cause, one or more sensors, a conference room, a meeting room, an office, or a presentation area, the one or more sensors are attached to one or more of a wall, a ceiling, or a floor, One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, causes, and a computer” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The Examiner notes that the sensors claimed are generic sensors that either collect facial data or voice data (See MPEP 2106.05). No other linking between actual structure is recited and merely is used to record when a person enters or leaves an area.
In addition, dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea and dependent claims 2-5, 7, 10-13, 15, and 18-19 additionally recite “recording data indicating the physical location for the meeting, recording one or more participation start times, recording a participation end time” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a conference room, a meeting room, an office, or a presentation area, the one or more sensors are attached to one or more of a wall, a ceiling, or a floor” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “system comprising: one or more processors; and one or more memories, storing instructions which, when processed by the one or more processors, cause, one or more sensors, a conference room, a meeting room, an office, or a presentation area, the one or more sensors are attached to one or more of a wall, a ceiling, or a floor, One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, causes, and a computer” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 17-20; System claims 1-8; and Product claims 9-16 recite a system comprising: one or more processors; and one or more memories, storing instructions which, when processed by the one or more processors, cause, one or more sensors, a conference room, a meeting room, an office, or a presentation area, the one or more sensors are attached to one or more of a wall, a ceiling, or a floor, One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, causes, and a computer; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0362-0368 and Figure 23. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “system comprising: one or more processors; and one or more memories, storing instructions which, when processed by the one or more processors, cause: storing, to at least one of the one or more memories, meeting information including a start time of a meeting and at least one participant of the meeting, from one or more sensors, record a participation start time of the particular person in association with the meeting” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-8, 10-16, and 18-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-5, 7, 10-13, 15, and 18-19 additionally recite “recording data indicating the physical location for the meeting, recording one or more participation start times, recording a participation end time” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a conference room, a meeting room, an office, or a presentation area, the one or more sensors are attached to one or more of a wall, a ceiling, or a floor” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-20: The term “a physical location near the one or more sensors” in claims 1, 9, and 17 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are rejected under 35 USC 112b accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 2015/0112748 A1) in view of Chen et al. (US 2004/0141605 A1).

Regarding Claim 1: Kaye et al. teach a system comprising: one or more processors; and one or more memories, storing instructions which, when processed by the one or more processors, cause (See Figure 1, Figure 3, Figure 4, Figure 9, and claim 12): 
storing, to at least one of the one or more memories, meeting information including a start time of a meeting and at least one participant of the meeting (See Figure 2, Figure 4, and Paragraph 0036 – “At 201, calendaring information is accessed for use by the meeting coordinator 102. This calendaring information generally includes a time for a teleconference and a meeting location for the physical location for the conference. Moreover, the calendaring information may comprise the identities of meeting invitees, the invitees being prospective attendees that are scheduled to participate in the meeting”); 
identifying, based upon sensor data from one or more sensors that includes one or more of image data or voice data for a plurality of persons, a particular person from the plurality of persons that corresponds to the sensor data (See Figure 3, Paragraph 0102 – “The accessed voice signatures enable digital voice recognition. Accordingly, during a conference as each local participant speaks, the speaker's voice can be compared with a sub-set of prerecorded unique digital voice signatures associated with only the local participants to ascertain the identity of the speaker”, and Paragraph 0117); 
wherein the identifying includes one or more of matching a facial image for the particular person to a facial image represented in the sensor data, or matching voice data for the particular person to voice data represented in the sensor data (See Paragraph 0102 – “The accessed voice signatures enable digital voice recognition. Accordingly, during a conference as each local participant speaks, the speaker's voice can be compared with a sub-set of prerecorded unique digital voice signatures associated with only the local participants to ascertain the identity of the speaker”); 
determining, based upon the meeting information, whether the particular person is a scheduled participant of the meeting at a physical location near the one or more sensors, and in response to determining, based upon the meeting information, that the particular person is a scheduled participant of the meeting (See Figure 6, Paragraph 0049 – “The device 120 is configured to enable the participant's proximity to the meeting to be determined with sufficient accuracy. Once a determination is made that the device 120 is close enough to enable the participant 304-1 to join in the meeting, a message can be transmitted from the device 120 to the meeting coordinator 102 enabling the coordinator 102 to update a roster to reflect that the participant 304-1 is in the meeting”, Paragraph 0075, Paragraph 0077, Paragraph 0081 – “track scheduled meeting invitees and determine whether they are in the meeting, this embodiment is particularly well suited to assisting in proximity location for unscheduled or guest meeting participants 604”); 
record a participation of the particular person in association with the meeting (See Figure 2, Paragraph 0049, Paragraph 0081, and claim 12).

Kaye et al. do not specifically disclose a participation start time. However, Chen et al. further teach a participation start time (See Figure 7, Figure 8, Paragraph 0047 – “record the time that this participant entered the meeting”, and Paragraph 0048 – “When a line disconnects it is detected, step 40, and the participant for that line is identified step 41. In step 42, the initiator receives a message that the participant has left the meeting. The amount of time that participant was in the meeting is calculated step 43. The time that the participant was connected to the meeting is then recorded and maintained in step 44”).
The teachings of Kaye et al. and Chen et al. are related because both are analyzing meeting data to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the meeting participation tracking system of Kaye et al. to incorporate the start and end time tracking of Chen et al. in order to determine and record exactly how long each participant was in the meeting, thereby ensuring participation.
Regarding Claim 2: Kaye et al. in view of Chen et al. teach the limitations of claim 1. Kaye et al. further teach wherein the physical location is one or more of a conference room, a meeting room, an office, or a presentation area (See Figure 3, Figure 6, Paragraph 0045, and Paragraph 0102).
Regarding Claim 3: Kaye et al. in view of Chen et al. teach the limitations of claim 1. Kaye et al. further teach wherein the one or more sensors are attached to one or more of a wall, a ceiling, or a floor (See Figure 3, Figure 6, Paragraph 0046, and Paragraph 0060).
Regarding Claim 4: Kaye et al. in view of Chen et al. teach the limitations of claim 1. Kaye et al. further teach wherein processing of the instructions by the one or more processors further causes recording data indicating the physical location for the meeting (See Figure 3, Figure 6, Paragraph 0036, Paragraph 0039, and Paragraph 0046).
Regarding Claim 5: Kaye et al. in view of Chen et al. teach the limitations of claim 1. Kaye et al. further teach wherein processing of the instructions by the one or more processors further causes: recording one or more participation in association with one or more meetings as attendance tracking information, and maintaining the attendance tracking information on a per-particular person basis (See Figure 2, Paragraph 0049, Paragraph 0081, and claim 12).
Kaye et al. do not specifically disclose a participation start time. However, Chen et al. further teach a participation start time (See Figure 7, Figure 8, Paragraph 0047 – “record the time that this participant entered the meeting”, and Paragraph 0048 – “When a line disconnects it is detected, step 40, and the participant for that line is identified step 41. In step 42, the initiator receives a message that the participant has left the meeting. The amount of time that participant was in the meeting is calculated step 43. The time that the participant was connected to the meeting is then recorded and maintained in step 44”).
The teachings of Kaye et al. and Chen et al. are related because both are analyzing meeting data to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the meeting participation tracking system of Kaye et al. to incorporate the start and end time tracking of Chen et al. in order to determine and record exactly how long each participant was in the meeting, thereby ensuring participation.
Regarding Claim 6: Kaye et al. in view of Chen et al. teach the limitations of claim 1. Kaye et al. do not specifically disclose the following. However, Chen et al. further teach wherein the participation start time of the particular person is one or more of an actual arrival time of the particular person or the start time of the meeting included in the meeting information (See Figure 7, Figure 8, Paragraph 0047 – “record the time that this participant entered the meeting”, and Paragraph 0048 – “When a line disconnects it is detected, step 40, and the participant for that line is identified step 41. In step 42, the initiator receives a message that the participant has left the meeting. The amount of time that participant was in the meeting is calculated step 43. The time that the participant was connected to the meeting is then recorded and maintained in step 44”).
The teachings of Kaye et al. and Chen et al. are related because both are analyzing meeting data to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the meeting participation tracking system of Kaye et al. to incorporate the start and end time tracking of Chen et al. in order to determine and record exactly how long each participant was in the meeting, thereby ensuring participation.
Regarding Claim 7: Kaye et al. in view of Chen et al. teach the limitations of claim 1. Kaye et al. do not specifically disclose the following. However, Chen et al. further teach wherein processing of the instructions by the one or more processors further causes recording a participation end time of the particular person in association with the meeting based upon the sensor data from the one or more sensor (See Figure 7, Figure 8, Paragraph 0047 – “record the time that this participant entered the meeting”, and Paragraph 0048 – “When a line disconnects it is detected, step 40, and the participant for that line is identified step 41. In step 42, the initiator receives a message that the participant has left the meeting. The amount of time that participant was in the meeting is calculated step 43. The time that the participant was connected to the meeting is then recorded and maintained in step 44”).
The teachings of Kaye et al. and Chen et al. are related because both are analyzing meeting data to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the meeting participation tracking system of Kaye et al. to incorporate the start and end time tracking of Chen et al. in order to determine and record exactly how long each participant was in the meeting, thereby ensuring participation.
Regarding Claim 8: Kaye et al. in view of Chen et al. teach the limitations of claim 7. Kaye et al. do not specifically disclose the following. However, Chen et al. further teach wherein the participation end time is one or more of an actual departure time of the particular person or an end time of the meeting included in the meeting information (See Figure 7, Figure 8, Paragraph 0047 – “record the time that this participant entered the meeting”, and Paragraph 0048 – “When a line disconnects it is detected, step 40, and the participant for that line is identified step 41. In step 42, the initiator receives a message that the participant has left the meeting. The amount of time that participant was in the meeting is calculated step 43. The time that the participant was connected to the meeting is then recorded and maintained in step 44”).
The teachings of Kaye et al. and Chen et al. are related because both are analyzing meeting data to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the meeting participation tracking system of Kaye et al. to incorporate the start and end time tracking of Chen et al. in order to determine and record exactly how long each participant was in the meeting, thereby ensuring participation.

Regarding Claims 9-20: Claims 9-20 recite limitations already addressed by the rejections of claims 1-8 above; therefore the same rejections apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 11,030,585 B2 and claims 1-17 of Patent No. 10,956,875 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to a method, product, and apparatus for person detection, person identification and meeting record keeping.  The details of using sensors to identify a user, determine if a user is a participant of a meeting, and recording participation time of a user, are recited in both applications, but in different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).  Also, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683